DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              DAVID N. ZADEN and SYLVIA F. ZADEN,
                          Appellants,

                                    v.

    HMC ASSETS, LLC, SOLELY IN ITS CAPACITY AS SEPARATE
    TRUSTEE OF COMMUNITY DEVELOPMENT FUND II TRUST,
                          Appellee.

                             No. 4D18-1582

                             [April 18, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. 062017CA020527.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

  Ashland R. Medley of Ashland Medley Law, PLLC, Coral Springs, for
appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and CONNER, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.